Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuously arcuate grip of claims 7 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-9 are objected to.
Claims 1 and 9 are objected to because of the following informalities:  at lines 12 and 13, it is unclear how each of said angled members can be conformed to a first portion and second portion of said respective member. This seems to mean that each member conforms to itself. For the purpose of examination, the Examiner will read the claim to mean that each angled member conforms to a portion of the deflector.  Appropriate correction is required.
Claims 2 and 9 are objected to because of the following informalities:  it is unclear what the "bend" that is referenced in line 2 of claim 2 and line 10 of claim 9 is. It appears to be the line running from the first end to the second end, but appears perfectly straight (e.g., Merriam-Webster defines a bend as "a curved part of a path" (“Bend Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/bend.)). The Examiner recommends using a different term. Furthermore, “a first portion” and “a second portion” already have antecedent basis. Appropriate correction is required.
Additionally, based on their dependence on claim 1, claims 3-8 are also objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Publication No. 20050284461) in view of Franklin (“Kitchen.” TundraFMP Restaurant Supply – ETundra.com, 2013, https://www.etundra.com/kitchen-supplies/restaurant-utensils/cooking-brushes/franklin-184-1028-26-inch-broiler-grate-scraper/.) and Goldens (“Goldens Grate Lift Tool - 13550.” The Outdoor Store, 20 June 2022, https://www.theoutdoorstore.co/item/goldens-grate-lift-tool/?_vsrefdom=googleads&amp;msclkid=9473e72d01631bb225ff843292926cb4&amp;utm_source=bing&amp;utm_medium=cpc&amp;utm_campaign=%2A%2ALP%2BShop%2B-%2BSpring&amp;utm_term=4587918431536234&amp;utm_content=gci008acc%2B%7C%2BGoldens%2BGrate%2BLift%2BTool%2B-%2B13550%2B%7C%2B%2429.99#reviews.). 
Regarding claim 1, Hsu teaches a heat deflector assembly (Abstract) for positioning in a gas fired grill (Abstract) for deflecting grease from burners in the gas fired grill (paragraph 34), said assembly comprising: a plurality of deflectors (far-infrared ceramic boards 4), each of said deflectors being comprised of a thermally conductive material (all materials can, by definition, conduct heat. However, as disclosed in paragraph 23, the far-infrared ceramic boards 4 are composed of the material disclosed in U.S. Patent No. 6261985 (hereinafter, HSU 2), which specifies that the material contains refractory clay for high heat conductivity (HSU 2, Abstract). Therefore, the material of the far-infrared ceramic boards 4 is a thermally conductive material) wherein each of said deflectors is configured to be positioned over a respective one of a plurality of burners in a gas fired grill (FIG. 1, the far-infrared ceramic boards 4 is placed directly over gas burner 2), each of said deflectors having a non-stick coating being integrated thereon (paragraphs 23 and 33) wherein each of said deflectors is configured to inhibit having grease from cooking sticking to said deflectors thereby enhancing cleaning grease from said deflectors (paragraphs 23 and 33).
Hsu fails to teach a cleaning tool being positionable on a respective one of said deflectors for cleaning said respective deflector, said cleaning tool having a pair of angled members, each of said angled members conforming to a respective first portion and said second portion of said respective member; a riser being positionable between a respective burner in the gas fired grill and a grate in the gas fired grill, said riser being elongated wherein said riser is configured to lift the grate above the burner for reducing cooking temperature of the grate.
However, Franklin teaches a cleaning tool (the broiler grate scraper of the figure) being positionable on a respective one of said deflectors for cleaning said respective deflector (the broiler grate scraper may be positioned on the far-infrared ceramic boards 4 of Hsu, and, while the broiler grate scraper is used to clean grates, it may also be used for other portions of the apparatus exposed to grease, such as deflectors or a base plate), said cleaning tool having a pair of angled members (the angled members on the non-handle end of the broiler grate scraper), each of said angled members conforming to a respective first portion and said second portion of said respective member (the angled members may be adjusted via the handle during use to align with and scrape each portion of the far-infrared ceramic boards 4 of Hsu).
Franklin fails to teach a riser being positionable between a respective burner in the gas fired grill and a grate in the gas fired grill, said riser being elongated wherein said riser is configured to lift the grate above the burner for reducing cooking temperature of the grate.
However, Goldens teaches a riser (the grate lift tool of the figure) being positionable between a respective burner in the gas fired grill and a grate in the gas fired grill (the grate lift tool may be positioned between a burner and a grate), said riser being elongated (the grate lift tool has a length) wherein said riser is configured to lift the grate above the burner (the grate lift tool is configured to lift grates) for reducing cooking temperature of the grate (a lifted grate is farther from the burners, and therefore is at a reduced temperature).
It would be obvious to combine the barbecue device of HSU with the broiler grate scraper of Franklin and the grate lift tool of Goldens so that a user could clean the far-infrared ceramic boards 4 and lift the food rack 5. It would be obvious to one of ordinary skill in the art to include these items together so as to allow a user to operate the barbecue device while performing common tasks and maintenance (e.g., cleaning the food rack 5 and the far-infrared ceramic boards 4 and lifting the food rack 5 for cleaning).
Regarding claim 2, Hsu teaches that each of said deflectors has a first end (FIG. 1, a first end of the far-infrared ceramic board 4), a second end (FIG. 1, a second end of the far-infrared ceramic board 4) and a bend extending between said first end and said second end (FIG. 1, the ridge extending from the first end to the second end) to define a first portion (FIG. 1, a first panel of the far-infrared ceramic board 4) of said deflectors forming an angle with a second portion (FIG. 1, a second panel of the far-infrared ceramic board 4, which extends opposite the first panel at an angle) of said deflectors such that each of said deflectors has a chevron shaped cross section taken along a line extending through said first end and said second end (the far-infrared ceramic board has a chevron cross-section).
Regarding claim 3, Hsu teaches that each of said deflectors is positionable having each of said first portion and said second portion angling downwardly from said bend (the first and second panels of the far-infrared ceramic board 4 point downwardly from the top ridge) wherein each of said deflectors is configured to facilitate grease from cooking to run downwardly along each of said first portion and said second portion (paragraph 33, the far-infrared ceramic boards 4 have non-stick surfaces, and are angled such that grease would flow down the sides of each panel).
Regarding claim 4, Hsu teaches that each of said deflectors is elongated between said first end and said second end (the far-infrared ceramic board 4 extends along a length between its ends) wherein each of said deflectors is configured to extend along a full length of the respective burner (FIG. 1, the far-infrared ceramic board 4 extends along a full length of the gas burner 2 below).
Regarding claim 5, Hsu teaches that each of said deflectors has a first surface (the top surface of the far-infrared ceramic board 4) being directed upwardly when said deflectors are positioned in the gas fired grill, said first surface of each of said deflectors having said non-stick coating being applied thereto (paragraphs 23 and 33), said non-stick coating associated with each of said deflectors completely covering said first surface of said associated deflector (paragraph 33, the far-infrared ceramic board 4 has a non-stick surface—that is, the entire surface is covered in non-stick coating).
Regarding claim 6, the combined apparatus of Hsu, Franklin, and Goldens described above teaches that said cleaning tool comprises a rod (Franklin, the main rod shown in the figure) having a first end and a second end (Franklin, the ends of the main rod shown in the figure), said first end of said rod being coupled to an intersection between said pair of angled members (Franklin, the first end of the main rod is coupled to the scraping end of the boiler grate scraper, which has two angled members. Merriam-Webster defines an intersection as “a place or area where two or more things (such as streets) intersect.” (“Intersection Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/intersection.) Therefore, the middle portion of the scraping end is an area where the two angled members intersect), said rod being oriented to extend along an axis which bisects an angle formed by said pair of angled members (Franklin, the axis of the main rod roughly bisects the angle between the two angled members) having said second end of said rod being spaced from said intersection between said pair of angled members (Franklin, the second end of the main rod is attached to a handle, spaced from the angled members by the entire length of the main rod).
Regarding claim 8, the combined apparatus of Hsu, Franklin, and Goldens described above teaches that said riser comprises: a first member (Goldens, the short rod at the end of the grate lift tool); a second member (Goldens, the long rod of the grate lift tool) having a first end (Golden, the end of the long rod that is nearest to the short rod) and a second end (Goldens, the end of the long rod that is nearest to the handle), said first end of said second member being coupled to said first member such that said second member is oriented transverse with said first member (Goldens, the first end is coupled transversely to the short rod) wherein said first member is configured to lie on a bottom wall of the gas fired grill having said second member being oriented vertically oriented in the gas fired grill (the grate lift tool of Goldens is capable of having the short rod lie on a bottom wall of the barbecue device of Hsu with the longer rod of Goldens oriented vertically); and a ring (Goldens, the handle of the grate lift tool) being coupled to said second end of said second member (Goldens, the handle is coupled to the second end of the long rod) wherein said ring is configured to abut the grate thereby facilitating the grate to be lifted upwardly from the bottom wall of the gas fired grill (Goldens, the handle of the grate lift tool is capable of abuting the food rack 5 of Hsu to facilitate lifting the grate upward).
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Franklin, and Goldens as applied to claim1-6 and 8 above, and further in view of Thompson et al. (U.S. Patent Publication No. 20190110642; hereinafter Thompson).
Regarding claim 7, Hsu fails to teach that said cleaning tool includes a grip being coupled to said second end of said rod wherein said grip is configured to be gripped by a user, said grip being continuously arcuate such that said grip forms a closed loop, said grip being elongated along an axis being oriented perpendicular to said rod such that said grip has an ovoid shape.
However, Franklin teaches that said cleaning tool includes a grip (the grip of the broiler grate scraper) being coupled to said second end of said rod (the grip is coupled to the second end of the rod) wherein said grip is configured to be gripped by a user (a user may grip the grip).
Franklin fails to teach that said grip being continuously arcuate such that said grip forms a closed loop, said grip being elongated along an axis being oriented perpendicular to said rod such that said grip has an ovoid shape.
However, Thompson teaches that said grip forms a closed loop (the grip aperture 311 is a closed loop), said grip being elongated along an axis being oriented perpendicular to said rod (the grip aperture 311 extends perpendicularly to the shaft of the grilling utensil 100 that it is attached to) such that said grip has an ovoid shape (the grip aperture 311 has an ovoid shape).
Thompson does not teach said grip being continuously arcuate. 
However, it would be obvious for to make said grip continuously arcuate. Making the grip aperture 311 of Thompson continually obvious would be an obvious matter of design choice.
It would be obvious to combine the apparatus of Hsu, Franklin, and Goldens described above with the grilling utensil 100 of Thompson so that the handle of the broiler grate scraper of Franklin is replaced with the manipulation end 313 of Thompson. It would be obvious to one of ordinary skill in the art to do so so as to provide a better grip for the broiler grate scraper that is better suited to applying pressure. For example, the horizontally oriented manipulation end 313 of Thompson allows a user to apply greater pressure to the broiler grate scraper without hurting the user’s hands. Pushing a user’s palm into a thin, wire-formed, vertically oriented grip like that of Franklin would result in a painful focus of the normal force of the grip over a small area of the user’s palm. Using the thicker, horizontally oriented manipulation end of Thompson would distribute the force over a wider area of the user’s palm, making pushing actions more comfortable.
Regarding claim 9, Hsu teaches a heat deflector assembly (Abstract)  for positioning in a gas fired grill (Abstract)  for deflecting grease from burners in the gas fired grill (paragraph 34), said assembly comprising: a plurality of deflectors (far-infrared ceramic boards 4), each of said deflectors being comprised of a thermally conductive material (all materials can, by definition, conduct heat. However, as disclosed in paragraph 23, the far-infrared ceramic boards 4 are composed of the material disclosed in U.S. Patent No. 6261985 (hereinafter, HSU 2), which specifies that the material contains refractory clay for high heat conductivity (HSU 2, Abstract). Therefore, the material of the far-infrared ceramic boards 4 is a thermally conductive material) wherein each of said deflectors is configured to be positioned over a respective one of a plurality of burners in a gas fired grill (FIG. 1, the far-infrared ceramic boards 4 is placed directly over gas burner 2), each of said deflectors having a non-stick coating being integrated thereon (paragraphs 23 and 33)  wherein each of said deflectors is configured to inhibit having grease from cooking sticking to said deflectors thereby enhancing cleaning grease from said deflectors (paragraphs 23 and 33), each of said deflectors having a first end (FIG. 1, a first end of the far-infrared ceramic board 4), a second end (FIG. 1, a second end of the far-infrared ceramic board 4) and a bend extending between said first end and said second end (FIG. 1, the ridge extending from the first end to the second end) to define a first portion (FIG. 1, a first panel of the far-infrared ceramic board 4) of said deflectors forming an angle with a second portion (FIG. 1, a second panel of the far-infrared ceramic board 4, which extends opposite the first panel at an angle) of said deflectors such that each of said deflectors has a chevron shaped cross section taken along a line extending through said first end and said second end (the far-infrared ceramic board has a chevron cross-section), each of said deflectors being positionable having each of said first portion and said second portion angling downwardly from said bend (the first and second panels of the far-infrared ceramic board 4 point downwardly from the top ridge) wherein each of said deflectors is configured to facilitate grease from cooking to run downwardly along each of said first portion and said second portion(paragraph 33, the far-infrared ceramic boards 4 have non-stick surfaces, and are angled such that grease would flow down the sides of each panel), each of said deflectors being elongated between said first end and said second end (the far-infrared ceramic board 4 extends along a length between its ends) wherein each of said deflectors is configured to extend along a full length of the respective burner (FIG. 1, the far-infrared ceramic board 4 extends along a full length of the gas burner 2 below), each of said deflectors having a first surface (the top surface of the far-infrared ceramic board 4) being directed upwardly when said deflectors are positioned in the gas fired grill, said first surface of each of said deflectors having said non-stick coating being applied thereto (paragraphs 23 and 33), said non-stick coating associated with each of said deflectors completely covering said first surface of said associated deflector (paragraph 33, the far-infrared ceramic board 4 has a non-stick surface—that is, the entire surface is covered in non-stick coating).
Hsu fails to teach a cleaning tool being positionable on a respective one of said deflectors for cleaning said respective deflector said cleaning tool having a pair of angled members, each of said angled members conforming to a respective first portion and said second portion of said respective member, said cleaning tool comprising: a rod having a first end and a second end, said first end of said rod being coupled to an intersection between said pair of angled members, said rod being oriented to extend along an axis which bisects an angle formed by said pair of angled members having said second end of said rod being spaced from said intersection between said pair of angled members; and a grip being coupled to said second end of said rod wherein said grip is configured to be gripped by a user .
However, Franklin teaches a cleaning tool (the broiler grate scraper of the figure) being positionable on a respective one of said deflectors for cleaning said respective deflector (the broiler grate scraper may be positioned on the far-infrared ceramic boards 4 of Hsu, and, while the broiler grate scraper is used to clean grates, it may also be used for other portions of the apparatus exposed to grease, such as deflectors or a base plate), said cleaning tool having a pair of angled members (the angled members on the non-handle end of the broiler grate scraper), each of said angled members conforming to a respective first portion and said second portion of said respective member (the angled members may be adjusted via the handle during use to align with and scrape each portion of the far-infrared ceramic boards 4 of Hsu), said cleaning tool comprising: a rod (the main rod shown in the figure)  having a first end and a second end (the ends of the main rod shown in the figure), said first end of said rod being coupled to an intersection between said pair of angled members (the first end of the main rod is coupled to the scraping end of the boiler grate scraper, which has two angled members. Merriam-Webster defines an intersection as “a place or area where two or more things (such as streets) intersect.” (“Intersection Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/intersection.) Therefore, the middle portion of the scraping end is an area where the two angled members intersect), said rod being oriented to extend along an axis which bisects an angle formed by said pair of angled members (the axis of the main rod roughly bisects the angle between the two angled members) having said second end of said rod being spaced from said intersection between said pair of angled members (the second end of the main rod is attached to a handle, spaced from the angled members by the entire length of the main rod) ; and a grip (the grip of the broiler grate scraper) being coupled to said second end of said rod (the grip is coupled to the second end of the rod)  wherein said grip is configured to be gripped by a user (a user may grip the grip).
Franklin fails to teach said grip being continuously arcuate such that said grip forms a closed loop, said grip being elongated along an axis being oriented perpendicular to said rod such that said grip has an ovoid shape; and a riser being positionable between a respective burner in the gas fired grill and a grate in the gas fired grill, said riser being elongated wherein said riser is configured to lift the grate above the burner for reducing cooking temperature of the grate, said riser comprising: a first member; a second member having a first end and a second end, said first end of said second member being coupled to said first member such that said second member is oriented transverse with said first member wherein said first member is configured to lie on a bottom wall of the gas fired grill having said second member being oriented vertically oriented in the gas fired grill; and a ring being coupled to said second end of said second member wherein said ring is configured to abut the grate thereby facilitating the grate to be lifted upwardly from the bottom wall of the gas fired grill.
However, Thompson teaches that said grip forms a closed loop (the grip aperture 311 is a closed loop), said grip being elongated along an axis being oriented perpendicular to said rod (the grip aperture 311 extends perpendicularly to the shaft of the grilling utensil 100 that it is attached to)  such that said grip has an ovoid shape (the grip aperture 311 has an ovoid shape).
Thompson does not teach said grip being continuously arcuate. 
However, it would be obvious for to make said grip continuously arcuate. Making the grip aperture 311 of Thompson continually obvious would be an obvious matter of design choice.
Furthermore, Thompson fails to teach a riser being positionable between a respective burner in the gas fired grill and a grate in the gas fired grill, said riser being elongated wherein said riser is configured to lift the grate above the burner for reducing cooking temperature of the grate, said riser comprising: a first member; a second member having a first end and a second end, said first end of said second member being coupled to said first member such that said second member is oriented transverse with said first member wherein said first member is configured to lie on a bottom wall of the gas fired grill having said second member being oriented vertically oriented in the gas fired grill; and a ring being coupled to said second end of said second member wherein said ring is configured to abut the grate thereby facilitating the grate to be lifted upwardly from the bottom wall of the gas fired grill.
However, Goldens teaches a riser (the grate lift tool of the figure) being positionable between a respective burner in the gas fired grill and a grate in the gas fired grill (the grate lift tool may be positioned between a burner and a grate), said riser being elongated (the grate lift tool has a length) wherein said riser is configured to lift the grate above the burner (the grate lift tool is configured to lift grates) for reducing cooking temperature of the grate (a lifted grate is farther from the burners, and therefore is at a reduced temperature), said riser comprising: a first member (the short rod at the end of the grate lift tool); a second member (the long rod of the grate lift tool) having a first end (the end of the long rod that is nearest to the short rod) and a second end (the end of the long rod that is nearest to the handle), said first end of said second member being coupled to said first member such that said second member is oriented transverse with said first member (the first end is coupled transversely to the short rod) wherein said first member is configured to lie on a bottom wall of the gas fired grill having said second member being oriented vertically oriented in the gas fired grill (the grate lift tool of Goldens is capable of having the short rod lie on a bottom wall of the barbecue device of Hsu with the longer rod of Goldens oriented vertically); and a ring (the handle of the grate lift tool) being coupled to said second end of said second member (the handle is coupled to the second end of the long rod) wherein said ring is configured to abut the grate thereby facilitating the grate to be lifted upwardly from the bottom wall of the gas fired grill (the handle of the grate lift tool is capable of abuting the food rack 5 of Hsu to facilitate lifting the grate upward).
It would be obvious to combine the barbecue device of HSU with the broiler grate scraper of Franklin and the grate lift tool of Goldens so that a user could clean the far-infrared ceramic boards 4 and lift the food rack 5. It would be obvious to one of ordinary skill in the art to include these items together so as to allow a user to operate the barbecue device while performing common tasks and maintenance (e.g., cleaning the food rack 5 and the far-infrared ceramic boards 4 and lifting the food rack 5 for cleaning). Furthermore, it would be obvious to combine the apparatus of Hsu, Franklin, and Goldens described above with the grilling utensil 100 of Thompson so that the handle of the broiler grate scraper of Franklin is replaced with the manipulation end 313 of Thompson. It would be obvious to one of ordinary skill in the art to do so so as to provide a better grip for the broiler grate scraper that is better suited to applying pressure. For example, the horizontally oriented manipulation end 313 of Thompson allows a user to apply greater pressure to the broiler grate scraper without hurting the user’s hands. Pushing a user’s palm into a thin, wire-formed, vertically oriented grip like that of Franklin would result in a painful focus of the normal force of the grip over a small area of the user’s palm. Using the thicker, horizontally oriented manipulation end of Thompson would distribute the force over a wider area of the user’s palm, making pushing actions more comfortable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET, 30 minute lunch at 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762